DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 15, 2021.
In view of the Amendment, the objection to the drawings and the rejection of claims 1-14 under 35 USC 112, as set forth in the Office Action dated 08/17/2021, are withdrawn.
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the Examiner used improper hindsight reasoning to reach a conclusion of obviousness, the Applicant is advised that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only the knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made, and does not include knowledge gleaned only by the applicant’s disclosure, such reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). In this case, as Applicant acknowledges, Skiba discloses that its device can be used in an implant; and Fowler teaches that an implant can be covered with a 
	With respect to Applicant’s arguments concerning “a non-conductive surface” vs a surface that “should be electrically conductive”, the claimed invention does not mention the conductivity or lack thereof of a surface. The sheath of Fowler is described as “at least approximately completely surrounds the IPG”, which indicates that the sheath can have openings for electrodes (e.g., paragraphs [0025] and [0030] of Fowler).
	The claims, as written, do not indicate what portion of the device is resorbable. Fowler teaches that a resorbable film can be placed on the IPG implant for temporary treatment and discloses a device that can be used with an implant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0059009 to Skiba et al. (hereinafter referred to as “Skiba”) in view of US Patent Application Publication No 2010/0185268 to Fowler et al. (hereinafter referred to as “Fowler”).
Regarding claim 1, Skiba discloses a device (e.g., Fig. 3) comprising a substrate (e.g., Fig. 3, primary surface 2 and paragraph [0072]) comprising one or more biocompatible electrodes (e.g., Fig. 2, 6, 10 paragraph [0072]) configured to generate at least one of a low level electric field (LLEF) of between 0.05 and 5 volts (e.g., paragraph [0073]) or low level electric current (LLEC) of between 1 and 200 micro-amperes (e.g., paragraphs [0077]-[0079]) (e.g., paragraphs [0026]-[0028]). Skiba differs from the claimed invention in that it does not expressly disclose that the device is resorbable. However, Skiba does disclose that the substrate or primary surface is antimicrobial and may be an implant in paragraph [0072]. Fowler, in a related art: implantable medical devices, teaches that the sheath around IPG 222 can include a resorbable or biodegradable material so that it would not be required to be excised after treatment as 
With respect to claim 2, Skiba in view of Fowler teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraph [0017] of Skiba).
As to claim 3, Skiba in view of Fowler teaches the device of claim 2 wherein the first conductive material and the second conductive material comprise the same material (e.g., paragraph [0003] of Skiba: In one embodiment, the electrical energy is derived from the dissimilar metals creating a battery at each cell/cell interface presumes that other embodiments may use similar metals; paragraph [0044]: electrode refers to similar or dissimilar conductive metals; and claim 4 of Skiba).
With respect to claim 4, Skiba in view of Fowler teaches the device of claim 3 wherein the first array and second array each comprise a discrete circuit (e.g., paragraph [0165] and claim 5 of Skiba).
As to claim 5, Skiba in view of Fowler teaches the device of claim 4, further comprising a power source (e.g., paragraph [0044] and claim 6 of Skiba).

As to claim 7, Skiba in view of Fowler teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraph [0003] of Skiba).
With respect to claim 8, Skiba in view of Fowler teaches the device of claim 7, wherein said device is in a pouch configuration (e.g., paragraph [0025] of Fowler). One of ordinary skill in the art would have recognized that a resorbable pouch into which the IPG is placed would accomplish the goal of the sheath of the IPG being resorbable in view of Fowler’s teaching that the sheath can be an integral component of the IPG or a separate component (e.g., a pouch) into which the IPG is placed). Consequently, it would have been obvious to configure the device as a resorbable pouch into which the device of Skiba could be placed in order to avoid having to excise the device as taught by Fowler, and because the combination would have yielded predictable results.
As to claim 9, Skiba in view of Fowler teaches the device of claim 7, wherein said device is in a tape configuration (e.g., Fig. 3 of Skiba).
With respect to claim 10, Skiba in view of Fowler teaches a method for treating an injury comprising applying the device of claim 7 to the injury (e.g., paragraphs [0115]-[0116] of Skiba).
As to claim 11, Skiba in view of Fowler teaches the method of claim 10 wherein said injury comprises a surgical incision (e.g., paragraph [0055] of Skiba: “wound” includes surgical incisions).
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba in view of Fowler as applied to claim 11 above, and further in view of US Patent Application Publication No. 2005/0181007 to Hunter et al. (hereinafter referred to as “Hunter”).
Skiba in view of Fowler teaches the method of claim 11 wherein said surgical incision but does not expressly teach that the incision comprises an abdominal incision or upper abdominal incision. However, Skiba teaches that its invention can be used in an implant (e.g., paragraph [0072] of Skiba); and Hunter teaches, in a related art: soft tissue implants, that incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Skiba in view of Fowler so that its surgical incision is an abdominal or upper abdominal incision in order to implant a breast implant as taught by Hunter, and because the combination would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792